PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
STATON et al.
Application No. 16/590,099
Filed: 1 Oct 2019
For: FIXTURE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e) filed May 13, 2021, requesting acceptance of an unintentionally delayed claim under 35 USC 120 for the benefit of a prior-filed nonprovisional application.  

The petition is DISMISSED.

If the reference required by 35 USC 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 USC 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 USC 120 for the benefit of a prior-filed application must be accompanied by:

(1) 	The reference required by 35 USC 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (37 CFR 1.76(b)(5));
(2)	The petition fee as set forth in 37 CFR 1.17(m); and
(3)	A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition fails to satisfy requirement (1) set forth above. The updated Application Data Sheet (ADS) containing the references submitted on petition fails to meet the requirements of 37 CFR 1.76(c)(2). An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).

Please note that the entirety of the reference sought to be added must be underlined – application number; prior application number; continuity type; and prior application filing date. Priority data which is already of record should not be underlined.

Review of the most recently issued filing receipt is suggested.

Any request for reconsideration must include an updated Application Data Sheet in compliance with 37 CFR 1.76. 

Please note that an additional petition is not required to seek reconsideration.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  




/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions